 1

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE

 8
      UNITED STATES OF AMERICA,
 9                          Plaintiff,
10         v.                                         CR18-16 TSZ
11    CLYDE MCKNIGHT, a/k/a “Pizza,”                  MINUTE ORDER
      PATRICK TABLES, a/k/a “Break
12    Bread,” and JONATHAN RUSHING,
13                          Defendants.

14
        The following Minute Order is made by direction of the Court, the Honorable
15 Thomas S. Zilly, United States District Judge:
          (1)     A status conference is SET for Thursday, April 11, 2019, at 10:00 a.m. At
16
   the hearing, the Court will consider defendant Clyde McKnight’s pro se motion for
   reconsideration, docket no. 181. In addition, counsel shall be prepared to address the
17
   following issues: (i) whether the parties will be prepared to proceed to trial as currently
   scheduled or whether the trial should be continued; and (ii) whether the trial of defendant
18
   Jonathan Rushing should be bifurcated from the trial of defendants Clyde McKnight and
   Patrick Tables. With regard to the issue of bifurcation, counsel shall file briefs, not to
19
   exceed ten (10) pages in length, by April 5, 2019.
20       (2)     The deadline for defendant Jonathan Rushing to file any motions is
   EXPEDITED from April 11, 2019, to April 5, 2019. The Government’s response to such
21 motions shall be filed by April 10, 2019.

22

23

     MINUTE ORDER - 1
 1          (3)   The Clerk is DIRECTED to unseal docket no. 181 and to send a copy of
     this Minute Order to all counsel of record and to defendant Clyde McKnight.
 2
           Dated this 22nd day of March, 2019.
 3

 4                                                William M. McCool
                                                  Clerk
 5
                                                  s/Karen Dews
 6                                                Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
